BLATCHFORD, District Judge.
The plaintiffs, owners of a senior patent, allege, in their bill, that the defendants are owners of a junior patent, which was issued after an interference had been declared, and testi*6mony had been taken, and the patent office had decided in favor of the subsequent applicant. The bill further alleges that the patents are in conflict; that the later patent was obtained through fraud, but in what manner is not set forth; and that the defendants have brought suits in Massachusetts for the infringement of .their patent. It also alleges the priority in time of the invention covered by the senior patent, and prays that the junior patent may be cancelled, and that, until an adjudication in this suit, the defendants may be enjoined from bringing suits for the infringement of the junior patent. An application is now made for such injunction.
It ought, probably, to be a sufficient reason for denying this application, that the defendants’ patent was granted after a full hearing before the patent office, on testimony taken in an interference declared between the application for such patent and the plaintiffs’ patent. But, in addition to this, I have examined such testimony, and it shows plainly •that the defendants’ patent was properly granted, and that, as between it and the plaintiffs’ patent, the latter cannot prevail.
Independently of the foregoing considerations, I am not aware of any principle which would authorize the court, in a suit of this character, to restrain a defendant from bringing suits on his patent, before that patent is adjudged to be invalid. The granting of the patent to the defendants confers the right to bring suits thereon for its infringement Especially is this so as between the parties to this suit, in view of the interference and its result There is no evidence to sustain the charge of fraud, even if the plaintiffs could be heard to make it. The application for an injunction is denied.